DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 11/10/2021.  In virtue of the communication:
Claims 1-12 are present in the instant application.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 11/10/2021 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-12 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a current supply system, comprising: one or more first terminals configured to be connected to a first output terminal of a voltage source; a plurality of second terminals, wherein each of said second terminals is configured to be connected via a respective string of solid-state light sources to a second output terminal of said voltage source; a third terminal configured to provide a reference signal to said voltage source, said reference signal indicative of a requested output voltage to be generated by said voltage source between said first and said second output terminals of said voltage source; a plurality of current regulators or limiters, wherein each of said second terminals connected via a respective current regulator or limiter to at least one of said one or more first terminals, wherein each of said current regulators or limiters is configured to limit a current flowing through the string of solid-state light sources connected to the respective second terminal to a respective maximum value; and a control circuit configured to generate said reference signal and comprising: at least one analog-to-digital converter configured to obtain digital samples of the voltages at said second terminal and the voltage between said first and said second output terminals of said voltage source; a digital-to-analog conversion circuit configured to receive a digital regulation value and provide said reference signal; a feed-forward control circuit configured to compute a feed-forward regulation value indicative of the requested output voltage by determining a maximum voltage drop between said second terminals and said second output terminal of said voltage source as a function of said digital samples and adding a given head-room to said maximum voltage drop, and a feed-back control circuit configured to determine a minimum voltage drop at said plurality of current regulators or limiters as a function of said digital samples and determine a feed-back correction value as a function of the difference between said minimum voltage drop and said head-room; wherein said control circuit is configured, in response to a start-up of said current supply system, to set said digital regulation value to a first value indicative of a maximum requested output voltage, and then repeat the following operations: determine whether said digital regulation value corresponds to said first value; set said digital regulation value to said feed-forward value if said digital regulation value is greater than or equal to said first value; and add said feed-back correction value to said digital regulation value if said digital regulation value does is less than said first value” and combination thereof, in the claim(s), i.e., claim 1, (claims 2-12 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Zhao (U.S. Pub. 2010/0156315 A1) and Kesterson (U.S. Patent 8,791,647 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844